Citation Nr: 0801040	
Decision Date: 01/10/08    Archive Date: 01/22/08

DOCKET NO.  03-05 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an increased rating greater than 20 percent 
for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1976 to August 1997.

This matter is before the Board of Veterans' Appeals (Board) 
following a July 2007 Remand from the United States Court of 
Appeals for Veterans Claims (CAVC) regarding a Board decision 
rendered in May 2006.  This matter was originally on appeal 
from a July 2002 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Lincoln, 
Nebraska.  The veteran had a hearing before the Board in July 
2003 and the transcript is of record.

Additional evidence was received from the veteran in 
September 2007, after the CAVC joint remand.  A supplemental 
statement of the case (SSOC) was not issued, but this is not 
necessary since the evidence submitted included a waiver of 
local jurisdictional review.

The new evidence, however, included allegations by the 
veteran that his diabetes and bilateral neuropathy have 
worsened in severity.  The issues of whether the veteran is 
entitled to increased ratings for his bilateral diabetic 
neuropathy of the lower extremities are not currently before 
the Board and, therefore, are REFERRED to the RO for proper 
adjudication.
 
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In May 2006, the Board found, in pertinent part, the 
preponderance of the evidence to be against the veteran's 
claim of entitlement to a rating greater than 20 percent for 
diabetes mellitus.  In denying the claim, the Board primarily 
relied on a July 2005 VA examination indicating that the 
veteran has poorly controlled diabetes primarily due to his 
non-compliance of his restricted diet and lack of exercise.  
The examiner noted the veteran's complaints that he did not 
exercise due to fatigue and experiences hypoglycemia once a 
week.  Despite these complaints, however, the Board concluded 
that no medical provider has ever specifically prescribed a 
restriction of activities due to the veteran's diabetes 
mellitus.  Indeed, it appeared from the record at that time 
that medical professionals specifically prescribed regular 
diet and exercise as part of his treatment plan.  For these 
reasons, the Board denied the veteran's claim of entitlement 
to an increased rating.

The veteran appealed this decision to the U.S. Court of 
Appeals for Veterans Claims (CAVC or Court).  In July 2007, 
the Court granted a joint motion for partial remand requiring 
the Board to better explain why the veteran's claim was 
denied.  Specifically, the joint motion indicated that 
"regulation of activities" is merely one aspect of the 
manifestations to be considered in whether the veteran is 
entitled to an increased rating.  Under 38 C.F.R. § 4.122, 
Diagnostic Code 7913 (Diabetes Mellitus), other factors 
include frequency of insulin, restricted diet, regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring multiple hospitalizations per year or 
regular, frequent visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.   The veteran alleges the Board did not adequately 
explain why the totality of his manifestations due to his 
diabetes mellitus does not more nearly approximate the 
criteria for a higher rating.  See 38 C.F.R. § 4.7.  Rather, 
the Board's decision seemed primarily focused on the lack of 
evidence indicative of "regulation of activities."  The 
veteran also took issue with the fact that he has many other 
service-connected conditions, secondary to his diabetes 
mellitus, some of which are non-compensable and, therefore, 
should have been considered in the decision.  

At the time of the May 2006 decision, the medical evidence at 
that time clearly supported the Board's decision.  The July 
2005 examiner indicated the veteran never experiences any 
episodes of ketoacidosis.  Although subjective complaints of 
hypoglycemia were indicated, they were not objectively 
confirmed nor were any hospitalizations indicated in his 
treatment records.  Also significant, although the veteran 
regularly sought treatment for his diabetes, at times he 
would go over one year without a follow up appointment with 
his primary treating physician.  Clearly, the veteran was not 
always adamant about seeking medical treatment or following 
medical advice.  

The Board also notes that as always, the evidence in the 
veteran's claims folder is thoroughly reviewed prior to a 
rendered decision.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence 
submitted by the veteran or on his behalf.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis in the May 2006 decision 
focused on the most salient and relevant evidence and on what 
the evidence showed, or failed to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that were not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

Again, at the time of the May 2006 Board decision, the 
medical evidence clearly supported the Board's denial of the 
veteran's claim.  Since that time, however, additional VA 
outpatient treatment records from August 2005 to August 2006 
as well as statements from the veteran have been received 
indicating the veteran's condition may have worsened since 
the last VA examination.

VA outpatient treatment records indicate the veteran 
continued to complain of hypoglycemia preventing his ability 
to exercise on a regular basis.  He was subsequently 
prescribed a new insulin dose on at least two occasions.  In 
a September 2007 statement, moreover, the veteran alleges he 
makes weekly reports to his Diabetic Coordinator at the VA 
outpatient clinic in St. Louis, Missouri.  He also alleges 
his secondary conditions, to include diabetic neuropathy of 
the bilateral lower extremities, increased in severity.  

Although the veteran waived local jurisdictional review of 
his statements, he identifies frequent medical treatment for 
his diabetes that are not currently of record.  VA records 
are considered part of the record on appeal since they are 
within VA's constructive possession.  Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Accordingly, the RO must obtain 
these records.

Additionally, the duty to assist includes, when appropriate, 
the duty to conduct a thorough and contemporaneous 
examination of the veteran.  Green v. Derwinski, 1 Vet. 
App. 121 (1991).  In addition, where the evidence of record 
does not reflect the current state of the veteran's 
disability, a VA examination must be conducted.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) 
(2006).  In this case, for reasons aforementioned the last VA 
examination may not reflect the current severity of the 
veteran's condition and, therefore, a new examination is 
indicated.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's medical records 
for treatment of his claimed disability 
from the VA Medical Center in St. Louis, 
Missouri from August 2006 to the present. 
All efforts to obtain VA records should be 
fully documented, and the VA facility must 
provide a negative response if records are 
not available.

2. After the above development is complete 
and the records are obtained, to the 
extent available, schedule the veteran for 
an appropriate VA examination to ascertain 
the severity of his service-connected 
diabetes mellitus, to include any and all 
manifestations of the diabetes mellitus. 

The claims file must be made available to 
and reviewed by the examiner in 
conjunction with the examination, and the 
examination report should reflect that 
such a review was made. 

All pertinent symptomatology and findings 
should be reported in detail. Any 
indicated diagnostic tests and studies 
should be accomplished. The examiner 
should also specifically comment on 
whether the veteran's diabetes results in 
any regulation of activities, whether 
hypoglycemia is objectively confirmed, and 
whether the veteran's diabetes mellitus 
has resulted in hospitalization or 
frequent follow-up appointments.

3. Thereafter, readjudicate the veteran's 
claim.  If the claim remains denied, issue 
a supplemental statement of the case 
(SSOC) to the veteran and his 
representative, and they should be given 
an opportunity to respond, before the case 
is returned to the Board.  An appropriate 
period of time should be allowed for 
response. 

The purposes of this remand are to complete the record, and 
to ensure due process. The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  









This claim must be afforded expeditious treatment.



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

